THE COURT
(THRUSTON, Circuit Judge, absent) instructed the jury that if they should be satisfied by the evidence that the landlady, Mrs. McGunnigle, evicted the plaintiff from a part of the demised premises, she. cannot recover in this action; because, if, at the time of the distress she was only entitled to an apportionment of the rent, and not to the whole rent, she had no right to dis-train, but must resort to her action for use and occupation; and if it was not a case in which she was entitled to an apportionment, she cannot recover in any form of action.
Verdict for the plaintiff, and $50 damages.